



PLANTRONICS, INC.
2003 STOCK PLAN


Amended and restated effective May 20, 2017


SECTION 1.
PURPOSES AND DEFINITIONS



1.1
Purposes of the Plan. The purposes of this 2003 Stock Plan are:

(A)
to attract and retain the best available personnel for positions of substantial
responsibility,

(B)
to provide additional incentive to Employees, Directors and Consultants, and

(C)
to promote the success of the Company’s business.

1.2
The Plan permits the Administrator to grant Options, Restricted Stock Awards,
and Restricted Stock Units.

1.3
Definitions. As used herein, the following definitions shall apply:

(A)
“Administrator” means the Board or any Committees as shall be administering the
Plan, in accordance with Section 2.2.

(B)
“Applicable Laws” means the requirements relating to the administration of
equity based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

(C)
“Award” means, individually or collectively, a grant under the Plan of Options,
Restricted Stock Awards, and Restricted Stock Units.

(D)
“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan, for
purposes of clarification, and shall include an Option Agreement, a Restricted
Stock Award Agreement, and Restricted Stock Unit Agreement, as applicable. The
Award Agreement is subject to the terms and conditions of the Plan.

(E)
“Board” means the Board of Directors of the Company.

(F)
“Change in Control” means the occurrence of any of the following events:

(i)
Any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d3 of the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the total voting power represented by the Company’s
then outstanding voting securities; or

(ii)
The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(iii)
A change in the composition of the Board occurring within a two-year period, as
a result of which fewer than a majority of the Directors are Incumbent
Directors. “Incumbent Directors” means Directors who either (A) are Directors as
of the effective date of the Plan, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of Directors to the
Company); or

(iv)
The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

(G)
“Code” means the Internal Revenue Code of 1986, as amended.

(H)
“Committee” means a committee of individuals appointed by the Board in
accordance with Section 2.2.

(I)
“Common Stock” means the common stock of the Company.



1

--------------------------------------------------------------------------------





(J)
“Company” means Plantronics, Inc., a Delaware corporation.

(K)
“Consultant” means any natural person, including an advisor, engaged, directly
or indirectly, by the Company or a Parent or Subsidiary to render services to
such entity.

(L)
“Determination Date” means the latest possible date that will not jeopardize the
qualification of an Award granted under the Plan as “performance-based
compensation” under Section 162(m) of the Code.

(M)
“Director” means a member of the Board.

(N)
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.

(O)
“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a Director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

(P)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(Q)
“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:

(i)
If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange (NYSE),
its Fair Market Value shall be the closing sales price a Share (or the closing
bid, if no sales were reported) as quoted on such exchange or system for the day
of determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(ii)
If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a Share shall be the
mean between the high bid and low asked prices for the Common Stock on the day
of determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or

(iii)
In the absence of an established market for the Common Stock, the Fair Market
Value shall be determined in good faith by the Administrator 

(R)
“Fiscal Year” means the fiscal year of the Company.

(S)
“Nonstatutory Stock Option” means an Option that by its terms does not qualify
or is not intended to qualify as an "incentive stock option" under Section 422
of the Code.

(T)
“Notice of Grant” means a written or electronic notice evidencing certain terms
and conditions of the grant of an individual Option, a Restricted Stock Award,
and Restricted Stock Unit. The Notice of Grant is part of the agreement
evidencing the terms and conditions of a specific grant.

(U)
“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(V)
“Option” means a stock option granted pursuant to the Plan, as evidenced by a
Notice of Grant.

(W)
“Option Agreement” means a written or electronic agreement between the Company
and a Participant evidencing the terms and conditions of an individual Option
grant. The Option Agreement is subject to the terms and conditions of the Plan.

(X)
“Optioned Stock” means the Common Stock subject to an Award.

(Y)
“Outside Director” means a Director who is not an Employee.

(Z)
“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(AA)
“Participant” means the holder of an outstanding Award granted under the Plan.

(AB)
“Performance Goals” will have the meaning set forth in Section 6.1 of the Plan.

(AC)
“Performance Period” means any Fiscal Year or such other longer or shorter
period as determined by the Administrator in its sole discretion.

(AD)
"Period of Restriction" means the period during which the transfer of Shares of
Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.



2

--------------------------------------------------------------------------------





(AE)
“Plan” means this 2003 Stock Plan, as amended and restated.

(AF)
“Restricted Stock” means shares of Common Stock acquired pursuant to a grant of
Restricted Stock Award or the early exercise of an Option.

(AG)
“Restricted Stock Award” means a grant of Restricted Stock pursuant to the Plan,
as evidenced by a Notice of Grant.

(AH)
“Restricted Stock Award Agreement” means a written or electronic agreement
between the Company and a Participant evidencing the terms and restrictions
applying to stock granted under a Restricted Stock Award. The Restricted Stock
Award Agreement is subject to the terms and conditions of the Plan.

(AI)
“Restricted Stock Unit” means an Award granted to a Participant pursuant to
Section 6.

(AJ)
“Restricted Stock Unit Agreement” means a written or electronic agreement
between the Company and a Participant evidencing the terms and restrictions
applying to a Restricted Stock Unit Award. The Restricted Stock Unit Agreement
is subject to the terms and conditions of the Plan.

(AK)
“Retirement” unless otherwise defined in the Award Agreement or in a written
employment, services or other agreement between the Participant and the Company
or any Parent or Subsidiary of the Company, will have such meaning as the
Administrator may determine, or, if not so defined, will mean termination of
Participant’s status as a Service Provider after he or she reaches age 55 and
has completed at least ten (10) years of employment or service with the Company
or any Parent or Subsidiary of the Company; provided, however, that with respect
to Outside Directors “Retirement” will mean termination of an Outside Director’s
status as a Director when (i) the Outside Director’s age is 55 or over and he or
she has continuously been a Director for at least seven (7) years on the date of
such termination or (ii) the Outside Director has continuously been a Director
for at least ten (10) years from the date of such termination.

(AL)
“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(AM)
“Section 16(b)” means Section 16(b) of the Exchange Act.

(AN)
“Securities Act” means the Securities Act of 1933, as amended.

(AO)
“Service Provider” means an Employee, Director or Consultant.

(AP)
“Share” means a share of the Common Stock, as adjusted in accordance with
Section 7.4.

(AQ)
“Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.



SECTION 2.
ADMINISTRATION



2.1
Stock Subject to the Plan.

 
(A)
Subject to the provisions of Section 7.4, the maximum aggregate number of Shares
that may be optioned and sold under the Plan is 15,900,000 Shares. The Shares
may be authorized, but unissued, or reacquired Common Stock.

(B)
Shares will not be deemed to have been issued pursuant to the Plan with respect
to any portion of an Award that is settled in cash.  Shares used to pay the tax
and exercise price of an Award will not become available for future grant or
sale under the Plan.



(C)
If an Award expires or becomes unexercisable without having been exercised in
full, or with respect to Restricted Stock or Restricted Stock Units, is
forfeited to or repurchased by the Company, the unpurchased Shares (or for
Awards other than Options, the forfeited or repurchased Shares) which were
subject thereto shall become available for future grant or sale under the Plan
(unless the Plan has terminated); provided, however, that Shares that have
actually been issued under the Plan, whether upon exercise or of an Award or
issuance with respect thereto, shall not be returned to the Plan and shall not
become available for future distribution under the Plan, except that if unvested
Shares of Restricted Stock or Restricted Stock Units are repurchased by or
forfeited to the Company, such Shares shall become available for future grant
under the Plan.





3

--------------------------------------------------------------------------------





2.2
Administration of the Plan.

 
(A)
Procedure.

(i)
Multiple Administrative Bodies. Different Committees with respect to different
groups of Service Providers may administer the Plan.

(ii)
Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards as “performance based compensation” within the
meaning of Section 162(m) of the Code, the Plan shall be administered by a
Committee of two or more “outside directors” within the meaning of Section
162(m) of the Code.

(iii)
Rule 16b-3. To the extent desirable to qualify transactions hereunder as exempt
under Rule 16b-3, the transactions contemplated hereunder shall be structured to
satisfy the requirements for exemption under Rule 16b-3.

(iv)
Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

(B)
Powers of the Administrator. Subject to the provisions of the Plan, and in the
case of a Committee, subject to the specific duties delegated by the Board to
such Committee, the Administrator shall have the authority, in its discretion:

(i)
to determine the Fair Market Value;

(ii)
to select the Service Providers to whom Awards may be granted under the Plan;

(iii)
to determine the number of Shares to be covered by each Award granted under the
Plan;

(iv)
to approve forms of agreement for use under the Plan;

(v)
to determine the terms and conditions of any Award in accordance with the
provisions of the Plan; provided, however, that the Administrator will not
permit any Participant to issue a promissory note in order to exercise or
otherwise acquire Shares pursuant to an Award;

(vi)
to construe and interpret the terms of the Plan and Awards granted pursuant to
the Plan;

(vii)
to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to subplans established for the purpose
of satisfying applicable foreign laws;

(viii)
to modify or amend each Award (subject to Section 7.6(C)), including the
discretionary authority to extend the post-termination exercisability period of
Awards longer than is otherwise provided for in the Plan (but not beyond the
maximum term permitted under Section 3.3); provided, however, that no such
modification or amendment may invalidate this Plan as qualified under Applicable
Laws;

(ix)
to allow Participants to satisfy withholding tax obligations by electing to have
the Company withhold from the Shares to be issued upon exercise of an Award that
number of Shares having a Fair Market Value equal to the minimum amount required
to be withheld. The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be
determined. All elections by the Participant to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

(x)
to authorize any person to (i) make decisions, determinations and
interpretations on behalf of the Administrator to the extent allowed under
Applicable Laws, and (ii) execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator; and

(xi)
to make all other determinations deemed necessary or advisable for administering
the Plan.

(C)
Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations, and those of any person authorized by the
Administrator to make decisions, determinations and interpretations on behalf of
the Administrator, shall be final and binding on all Participants and any other
holders of Awards.



2.3
Eligibility. Awards may be granted to Service Providers subject to the terms and
conditions of the Plan.





4

--------------------------------------------------------------------------------





SECTION 3.
STOCK OPTIONS



3.1
 Limitations.

(A)
An Option granted under the Plan may only qualify as a Nonstatutory Stock Option
and shall be designated in an Award Agreement as such.

(B)
The following limitations shall apply to grants of Options:

(i)
Except as set forth in Sections 3.1(B)(ii) and 7.8, no Participant shall be
granted, in any Fiscal Year, Options to purchase more than 500,000 Shares.

(ii)
In connection with his or her initial employment, a Participant may be granted
Options to purchase up to an additional 500,000 Shares, which shall not count
against the limit set forth in Section 3.1(B)(i).

(iii)
The foregoing limitations shall be adjusted proportionately in connection with
any change in the Company’s capitalization as described in Section 7.4.

(iv)
If an Option is cancelled in the same Fiscal Year in which it was granted (other
than in connection with a transaction described in Section 7.4), the cancelled
Option will be counted against the limits set forth in Sections 3.1(B)(i) and
(ii).

3.2
Term of Option. The term of each Option shall be seven (7) years from the date
of grant or such shorter term as may be approved by the Administrator.

3.3
Option Exercise Price. The per Share exercise price of an Option shall be no
less than 100% of the Fair Market Value per Share on the date of grant.

3.4
Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.

3.5
Form of Consideration. The Administrator shall determine the acceptable form of
consideration for exercising an Option, including the method of payment. Such
consideration may consist, subject to Applicable Laws, entirely of:

(A)
cash;

(B)
check;

(C)
other Shares, including reservation by the Company of Shares issuable to the
Participant upon exercise of an Option, which have a Fair Market Value on the
date of surrender or reservation equal to the aggregate exercise price of the
Shares as to which such Option shall be exercised;

(D)
consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

(E)
a reduction in the amount of any Company liability to the Participant, including
any liability attributable to the Participant’s participation in any Company
sponsored deferred compensation program or arrangement;

(F)
any combination of the foregoing methods of payment; or

(G)
such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws; provided, however, that the issuance of a
promissory note will not be a permissible form of consideration under the Plan.



3.6
Exercise of Option.

(A)
Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
shall be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Award Agreement. An Option may not be exercised for a fraction of a Share.



5

--------------------------------------------------------------------------------





(i)
An Option shall be deemed exercised when the Company receives: (x) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (y) full payment for the Shares with
respect to which the Option is exercised (together with applicable withholding
taxes). Full payment may consist of any consideration and method of payment
authorized by the Administrator and permitted by the Award Agreement and the
Plan. Shares issued upon exercise of an Option shall be issued in the name of
the Participant. Until the Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
Shares promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 7.4.

(ii)
Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.



(B)
Termination of Relationship as a Service Provider. If a Participant ceases to be
a Service Provider, other than upon the Participant’s death, Disability or, in
the case of Retirement, as set forth in Section 3.6(E) below, the Participant
may exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option shall remain exercisable for ninety (90) days
following the Participant’s termination. If, on the date of termination, the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option shall revert to the Plan. If, after
termination, the Participant does not exercise his or her Option within the time
specified by the Administrator, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.

(C)
Disability of Participant. If a Participant ceases to be a Service Provider as a
result of the Participant’s Disability, the Participant may exercise his or her
Option within such period of time as is specified in the Award Agreement (of at
least six (6) months) to the extent the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option shall remain exercisable for twelve (12)
months following the Participant’s termination. If, on the date of termination,
the Participant is not vested as to his or her entire Option, the Shares covered
by the unvested portion of the Option shall revert to the Plan. If, after
termination, the Participant does not exercise his or her Option within the time
specified herein, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.

(D)
Death of Participant. If a Participant dies while a Service Provider, the Option
may be exercised following the Participant’s death within such period of time as
is specified in the Award Agreement to the extent that the Option is vested on
the date of death (but in no event may the option be exercised later than the
expiration of the term of such Option as set forth in the Award Agreement), by
the Participant’s designated beneficiary, provided such beneficiary has been
designated prior to the Participant’s death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Participant,
then such Option may be exercised by the personal representative of the
Participant’s estate or by the person(s) to whom the Option is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution. In the absence of a specified time in the Award Agreement, the
Option shall remain exercisable for twelve (12) months following the
Participant’s death. If, at the time of death, a Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall immediately revert to the Plan. If the Option is not so exercised
within the time specified herein, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.



6

--------------------------------------------------------------------------------







(E)
Retirement of Participant. If a Participant ceases to be a Service Provider as a
result of his or her Retirement, the Participant may exercise his or her Option
within such period of time as is specified in the Award Agreement, to the extent
the Option is vested on the date of Retirement (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). In
the absence of a specified time in the Award Agreement, the Option shall remain
exercisable for twelve (12) months following the date of Participant’s
Retirement. If, on the date of Retirement, the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after his or her Retirement, the
Participant does not exercise his or her Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.



SECTION 4.
RESTRICTED STOCK AWARDS



4.1
Grant of Restricted Stock. Awards of Restricted Stock may be granted to Service
Providers at any time and from time to time, as will be determined by the
Administrator, in its sole discretion. Except as set forth in Section 7.8, the
Administrator will have complete discretion in determining the number of Shares
of Restricted Stock granted to each Participant, provided that during any Fiscal
Year no Participant will receive Restricted Stock having an aggregate value
greater than $2,000,000, as determined based on the Fair Market Value of the
Shares subject to each Restricted Stock Award on its respective date of grant.

4.2
Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced by
an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
the Company, as escrow agent, will hold Shares of Restricted Stock until the
restrictions on such Shares have lapsed.

4.3
Transferability. Except as provided in this Section 4 or the Award Agreement,
Shares of Restricted Stock may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction.

4.4
Other Restrictions. The Administrator, in its sole discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate.

4.5
Removal of Restrictions. Except as otherwise provided in this Section 4, Shares
of Restricted Stock covered by each Award of Restricted Stock granted under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.

4.6
Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock may exercise full voting rights with respect to those
Shares, unless the Administrator determines otherwise.

4.7
Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.

4.8
Cancellation of Restricted Stock Award. On the date set forth in the Restricted
Stock Award Agreement, all unearned or unvested Restricted Stock shall be
forfeited to the Company and again will become available for grant under the
Plan as set forth in Section 2.1.



SECTION 5.
RESTRICTED STOCK UNITS



5.1
Grant of Restricted Stock Units. Restricted Stock Units may be granted to
Service Providers at any time and from time to time, as will be determined by
the Administrator, in its sole discretion. Except as set forth in Section 7.8,
the Administrator will have complete discretion in determining the number of
Restricted Stock Units granted to each Participant, provided that during any
Fiscal Year no Participant will receive Restricted Stock Units having an
aggregate value greater than $2,000,000, as determined based on the Fair Market
Value of the Shares subject to each Restricted Stock Unit on its respective date
of grant.

5.2
Value of Restricted Stock Unit. Each Restricted Stock Unit will have an initial
value that is established by the Administrator on or before the date of grant,
subject to the limitations set forth in Section 5.1.



7

--------------------------------------------------------------------------------





5.3
Vesting. A Restricted Stock Unit may, in the discretion of the Administrator,
vest over the Participant’s period of service or upon attainment of specified
performance objectives.

5.4
Performance Objectives and Other Terms. The Administrator will set performance
objectives (including, without limitation, continued service) in its discretion
which, depending on the extent to which they are met, will determine the number
of Shares issuable or value of Restricted Stock Units paid out to the
Participants. Each Award of Restricted Stock Units will be evidenced by an Award
Agreement that will specify the Performance Period, and such other terms and
conditions as the Administrator, in its sole discretion, will determine.

5.5
Earning of Restricted Stock Units. After the applicable Performance Period has
ended, the holder of Restricted Stock Units will be entitled to receive all or a
portion of the Shares issuable or a cash amount payable in accordance with
Section 5.6 below base on the number of Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Restricted Stock Unit, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Restricted Stock Unit.

5.6
Form and Timing of Payment of Restricted Stock Units. Issuance of Shares and/or
payment of cash earned pursuant to Restricted Stock Units will be made as soon
as practicable after the expiration of the applicable Performance Period. The
Administrator, in its sole discretion, may pay earned Restricted Stock Units in
the form of cash, by the issuance of Shares (which have an aggregate Fair Market
Value equal to the value of the earned Restricted Stock Units at the close of
the applicable Performance Period) or in a combination thereof.

5.7
Cancellation of Restricted Stock Units. On the date set forth in the Award
Agreement, all unearned or unvested Shares subject to Restricted Stock Units
will be forfeited to the Company, and again will be available for grant under
the Plan.



SECTION 6.
PERFORMANCE GOALS



6.1
Performance Goals. The granting and/or vesting of Restricted Stock Awards or
Restricted Stock Units may be made subject to the attainment of performance
goals relating to one or more business criteria within the meaning of Section
162(m) of the Code and may provide for a targeted level or levels of achievement
(“Performance Goals”) including one or more of the following measures: (1) stock
price, (2) revenue, (3) profit, (4) bookings, (5) cash flow, (6) customer
development, (7) customer retention, (8) customer satisfaction, (9) sales
channel retention, (10) sales channel satisfaction, (11) sales channel
development, (12) associate retention, (13) associate satisfaction, (14)
associate development, (15) net bookings, (16) net income, (17) net profit, (18)
operating cash flow, (19) operating expenses, (20) total earnings, (21) earnings
per share, diluted or basic, (22) earnings per share from continuing operations,
diluted or basic, (23) earnings before interest and taxes, (24) earnings before
interest, taxes, depreciation and amortization, (25) pre-tax profit, (26) net
asset turnover, (27) asset utilization, (28) inventory turnover, (29) capital
expenditures, (30) net earnings, (31) operating earnings, (32) gross or
operating margin, (33) profit margin, (34) debt, (35) working capital, (36)
return on equity, (37) return on net assets, (38) return on total assets, (39)
return on capital, (40) return on investment, (41) return on sales, (42) net or
gross sales, (43) market share, (44) economic value added, (45) cost of capital,
(46) change in assets, (47) technical development, (48) expense reduction
levels, (49) debt reduction, (50) productivity, (51) new product introductions,
(52) delivery performance, (53) implementation or improvement of new or existing
business systems, and (54) total stockholder return. Any Performance Goals may
be used to measure the performance of the Company as a whole or a business unit
of the Company and may be measured relative to a peer group or index. The
Performance Goals may differ from Participant to Participant and from Award to
Award. Any criteria used may be (i) measured in absolute terms, (ii) compared to
another company or companies, (iii) measured against the performance of the
Company as a whole or a segment of the Company and/or (iv) measured on a pre-tax
or post-tax basis (if applicable). Prior to the Determination Date, the
Administrator will determine whether any significant element(s) will be included
in or excluded from the calculation of any Performance Goal with respect to any
Participant.





8

--------------------------------------------------------------------------------





SECTION 7.
GENERAL PROVISIONS



7.1
Term of Plan. The Plan originally became effective on September 24, 2003, and
was most recently amended and restated on May 20, 2017, subject to obtaining
stockholder approval in accordance with Section 7.11. It shall continue in
effect until terminated under Section 7.6.

7.2
Transferability of Awards. Unless determined otherwise by the Administrator, an
Award may not be sold, pledged, assigned, hypothecated, transferred, or disposed
of in any manner other than by will or by the laws of descent or distribution
and may be exercised, during the lifetime of the Participant, only by the
Participant. If the Administrator, in its sole discretion, makes an Award
transferable, such Award may only be transferred (i) by will, (ii) by the laws
of descent and distribution, or (iii) to family members (as such term is defined
in the general instructions to Form S-8 under the Securities Act through gifts
or domestic relations orders, as permitted by the instructions to Form S-8 of
the Securities Act.

7.3
Leaves of Absence. The vesting of Awards granted hereunder will be suspended
during any unpaid leave of absence, unless the Administrator determines
otherwise pursuant to a leave of absence policy in effect from time to time. A
Service Provider will not cease to be an Employee in the case of (i)any leave of
absence approved by the Company or (ii)transfers between locations of the
Company or between the Company, its Parent, or any Subsidiary.

7.4
Adjustments Upon Changes in Capitalization, Merger or Change in Control.

(A)
Changes in Capitalization. Subject to any required action by the stockholders of
the Company, the number of Shares that have been authorized for issuance under
the Plan but as to which no Awards have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Award, and the number
of Shares as well as the price per Share covered by each outstanding Award, and
the numerical Share limits in Sections 2 and 3, shall be proportionately
adjusted for any change in, or increase or decrease in the number of issued
Shares, resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other change, or
increase or decrease in the number of issued Shares, effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” The Board shall make such adjustment, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares subject to an Award.

(B)
Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for the Participant to have the
right to exercise his or her Award prior to such transaction as to all of the
Shares covered thereby, including Shares as to which the Award would not
otherwise be vested or exercisable. In addition, the Administrator may provide
that any Company repurchase option applicable to any Shares purchased upon
exercise of an Award shall lapse as to all such Shares, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, or earned, an
Award will terminate immediately prior to the consummation of such proposed
action.

(C)
Merger or Change in Control.

(i)
Awards. In the event of a merger of the Company with or into another
corporation, or a Change in Control, each outstanding Award shall be assumed or
an equivalent award substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation.



(1)
In the event that the successor corporation refuses to assume or substitute for
the Award, the Participant shall fully vest in and have the right to exercise
his or her Option as to all of the Shares, including Shares as to which it would
not otherwise be vested or exercisable, and all restrictions on Restricted Stock
and Restricted Stock Units will lapse and all performance goals or other vesting
criteria with respect to an Award will be deemed achieved at target levels and
all other terms and conditions met. In addition, if an Option becomes fully
vested and exercisable in lieu of assumption or substitution in the event of a
merger or Change in Control, the Administrator shall notify the Participant in
writing or electronically that the Option shall be fully vested and exercisable
for a period of not less than fifteen (15) days from the date of such notice,
and the Option shall terminate upon the expiration of such period.



9

--------------------------------------------------------------------------------







(2)
For the purposes of this Section 7.4(C)(i), an Award shall be considered assumed
if, following the merger or Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the merger or Change in Control (and in the case of Restricted Stock Units, for
each implied Share determined by dividing the value of the Restricted Stock Unit
by the per Share consideration received by holders of Common Stock in the merger
or Change in Control), an amount of consideration (whether stock, cash, or other
securities or property) equal to the fair market value of the consideration
received in the merger or Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the merger or Change in Control is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option for each Share subject to such Award,
or in the case of Restricted Stock Units, the number of implied shares
determined by dividing the value of the Restricted Stock Units by the per Share
consideration received by holders of Common Stock in the merger or Change in
Control, to be solely common stock of the successor corporation or its Parent
equal in fair market value to the per Share consideration received by holders of
Common Stock in the merger or Change in Control.

(3)
Notwithstanding anything in Section 7.4(C)(i)(2) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-merger or post-asset sale corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.

(D)
Outside Director Option and Restricted Stock Grants. Notwithstanding anything in
Section 7.4(C)(i) to the contrary, in the event of a merger of the Company with
or into another corporation, or a Change in Control, in which an Outside
Director is terminated or asked to resign Awards granted to such Outside
Director shall vest 100% immediately prior to such merger or Change in Control.
In the event of a merger or Change in Control in which an Outside Director is
not terminated or asked to resign, such Outside Director’s Awards shall be
treated under the terms of Section 7.4(C)(i).

7.5
Date of Grant. The date of grant of an Award shall be, for all purposes, the
date on which the Administrator makes the determination granting such Award or
such later date as is determined by the Administrator. Notice of the
determination shall be provided to each Participant within a reasonable time
after the date of such grant.

7.6
Amendment and Termination of the Plan.

(A)
Amendment and Termination. The Board may at any time amend, alter, suspend or
terminate the Plan.

(B)
Stockholder Approval. The Company shall obtain stockholder approval of any Plan
amendment to the extent necessary and desirable to comply with Applicable Laws.
Additionally, notwithstanding anything in the Plan to the contrary, the Board
may not, without the approval of the Company’s stockholders:

(i)
materially increase the number of shares of Common Stock issuable under the
Plan, except for permissible adjustments in the event of certain changes in the
Company’s capitalization as set forth in Section 7.4(A);

(ii)
materially modify the requirements for eligibility to participate in the Plan,
or

(iii)
reprice Options issued under the Plan by lowering the exercise price of a
previously granted Option, by canceling outstanding Options and issuing
replacement Options, or by otherwise replacing existing Options with substitute
Options with a lower exercise price. 



(C)
Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.



10

--------------------------------------------------------------------------------







7.7
Conditions Upon Issuance of Shares.

 
(A)
Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

(B)
Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

7.8
Limitation of Awards to Outside Directors. Notwithstanding the provisions of
Sections 3.1(B)(i), 3.1(B)(ii), 4.1 and 5.1 above, no Outside Director may
receive one or more Awards in any Fiscal Year with an aggregate grant date fair
value of more than US$500,000. For these purposes the grant date fair value will
mean (i) with respect to any Awards of Restricted Stock or Restricted Stock
Units the product of (A) the Fair Market Value of one Share on the grant date of
such Award, and (B) the aggregate number of Shares subject to the Award, and
(ii) with respect to any Option, the Black-Scholes option valuation methodology,
or such other methodology the Administrator may determine prior to the grant of
an Award becoming effective, on the grant date of such Award.

7.9
Inability to Obtain Authority. The inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.

7.10
Reservation of Shares. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.

7.11
Participant’s Relationship with Company. Neither the Plan nor any Award shall
confer upon the Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor shall
they interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause.

7.12
Stockholder Approval. The Plan shall be subject to approval by the stockholders
of the Company after the date the Plan is adopted. Such stockholder approval
shall be obtained in the manner and to the degree required under Applicable
Laws.





11